UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV11-01315 JAK (CWx) Date December 20, 2019

Title Kenneth Eade v. Investorshub.com, Inc., et al.

 

 

 

Present: The Honorable JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE
Andrea Keifer Not Reported
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE CIVIL AND/OR CRIMINAL

CONTEMPT AS TO KENNETH EADE;

ORDER RE REFERRAL OF KENNETH EADE TO THE CALIFORNIA
STATE BAR AND CENTRAL DISTRICT OF CALIFORNIA’S STANDING
COMMITTEE ON DISCIPLINE;

ORDER RE FURTHER AWARD OF ATTORNEY’S FEES AND INTEREST
TO INVESTORSHUB.COM. INC.

Based on a review of the parties’ Joint Report as to Further Proceedings (“Joint Report” (Dkt. 255)) and
other previous filings in this matter, an Order to Show Cause (“OSC”) is issued with respect to three
matters that concern the conduct of Kenneth Eade (“Eade”):

1. Whether Eade should be found in civil and/or criminal contempt for non-compliance with
previous orders requiring the payment of attorney’s fees to Investorshub.com, Inc.
(“Investorshub”), and because the required monthly financial reports he has filed, which are
largely identical, do not appear to reflect accurate and consistent statements as to his financial
condition;

2. Whether Eade’s non-compliance with the prior orders, his reporting that does not appear to be
complete and accurate, his statement that he intends to evade his indictment in the Northern
District of Ohio for an alleged pump-and-dump scheme (Dkt. 256 at 2), and other materials in
the record, warrant a referral of his conduct to the California State Bar and to the Central
District of California Standing Committee on Discipline. Cal. R. Prof. Conduct 8.4 (“It is
professional misconduct for a lawyer to . . . engage in conduct involving dishonesty, fraud,
deceit, or reckless or intentional misrepresentation; . . . engage in conduct that is prejudicial to
the administration of justice .. . .”); L-R. 83-3.1.2 (State Bar Act and California Rules of
Professional Conduct provide the standards of conduct in the Central District of California);
see Cal. Bus. & Prof. Code § 6086.7 (requiring state courts to report certain dispositions and
certain conduct to the California State Bar); and

Page 1 of 2
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV11-01315 JAK (CWx) Date December 20, 2019

Title Kenneth Eade v. Investorshub.com, Inc., et al.

3. Whether an additional award of attorney’s fees to Investorshub, and/or an award of interest on
the outstanding fees, should not be made due to Eade’s failure to satisfy his obligations to this
party and the costs that it has incurred since the fees were awarded.

Eade and counsel for Investorshub shall file any response to this Order on or before January 21, 2020.
A hearing on this OSC is set for March 2, 2020 at 11:00 a.m. Although in-person appearances are
preferred, Eade and counsel for Investorshub may request to appear telephonically. Any request for a
telephonic appearance at a motion hearing must be made in writing and electronically filed on or before
February 24, 2020, and shall include a declaration setting forth the basis for the request with a
proposed order. The Court does not use Court Call. If the request is granted, the order will include the
information for the call. Cell phones and speaker phones are not permitted for any telephonic
appearance.

IT IS SO ORDERED.

 

Initials of Preparer ak

 

Page 2 of 2
